DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation “wherein the radial coefficient of variation of each of a majority of the closed cells of the first mesh is at least 0.0.02”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2015/0109245).
As to Claim 13, Chou et al. discloses A continuously electrically conductive electrode comprising an electrically conductive first mesh repeating across the electrode to form a two-dimensional regular array of the first mesh (fig.3- mesh patterns P1, P2), the first mesh comprising a plurality of conductive closed cells (fig.3- mesh pattern P1 and P2 comprise a plurality of closed cells; para.0029), each of a majority of the closed cells in the plurality of closed cells comprising a plurality of irregularly arranged vertices connecting a plurality of electrically conductive curved traces (fig.3- the mesh pattern may have a circular shape and irregular pattern ; para.0029, 0036).
.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hara et al. (US 2018/0113347)
As to Claim 13, Hara et al. discloses A continuously electrically conductive electrode comprising an electrically conductive first mesh repeating across the electrode to form a two-dimensional regular array of the first mesh (fig.3- mesh pattern M1, mesh pattern M2), the first mesh comprising a plurality of conductive closed cells (fig.3- cells C1 of mesh pattern M1; cells C2 of mesh pattern M2), each of a majority of the closed cells in the plurality of closed cells comprising a plurality of irregularly arranged vertices connecting a plurality of electrically conductive curved traces (fig.3-4- para.0096- the cells C1 and C2 may have random polygonal shapes, and mesh patterns M1, M2 may be random patterns; para.0137- the metal wire 15 (mesh pattern M1), and metal wire 25 (mesh pattern M2) may be curved or wave).

As to Claim 14, Hara et al. discloses wherein the first mesh comprises a plurality of open cells at a perimeter of the first mesh such that for at least one first open cell in the plurality of open cells there is a .

Allowable Subject Matter
Claims 1, 3-5, 7-8, 25-26 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent Claim 1 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a continuously electrically conductive electrode comprising “wherein the closed cells of the first mesh have a distribution of a radial coefficient of variation having a ninetieth percentile in a range of 0.05 to 0.30, the radial coefficient of variation being a standard deviation of radial distances to a plurality of vertices of a closed cell from a centroid of the plurality of vertices of the closed cell divided by a mean of the radial distances, along with the other limitations in the claim.
Independent Claim 25 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a continuously electrically conductive electrode comprising wherein the closed cells of the first mesh have a distribution of perimetral coefficient of variation having a ninetieth percentile in a range of 0.05 to 0.80, the perimetral coefficient of 4Application No.: 16/472073variation being a standard deviation of distances between adjacent vertices in a plurality of vertices of a closed cell divided by a mean of the distances between adjacent vertices, along with the other limitations in the claim.
Independent Claim 26 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a continuously electrically conductive electrode comprising “wherein the closed cells of the first mesh have a distribution of composite coefficient of variation having a ninetieth percentile in a range of 0.1 to 1.05, the composite coefficient of variation being a sum of a radial coefficient of variation and a perimetral coefficient of variation, the radial coefficient of variation being a standard deviation of radial distances to a plurality of vertices of a closed cell from a centroid of the plurality of vertices of the closed cell divided by a mean of the radial distances, the perimetral coefficient of variation being a standard deviation of distances between adjacent vertices in the plurality of vertices of the closed cell divided by a mean of the distances between adjacent vertices, along with the other limitations in the claim.

The indicated allowability of claims 13-14 is withdrawn in view of the newly discovered reference(s) to.  Rejections based on the newly cited reference(s) set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627